TERMINATION AND SERVICE AGREEMENT

This Termination and Service Agreement (the “Agreement”) is entered into by and
between Michael Kantrowitz (“Executive”), and Neoware, Inc., on behalf of itself
and each of its present and future related entities, affiliates, subsidiaries
and each of their respective successors and assigns (the “Company”).

BACKGROUND

A. Executive has served as Chief Executive Officer of the Company pursuant to
the terms of an employment letter dated October 18, 2005.

B. By mutual agreement, Executive is resigning as Chief Executive Officer of the
Company effective on October 30, 2006 upon the terms and conditions set forth in
this Agreement.

C. The Company and Executive desire to enter into this Agreement with respect to
such resignation and to provide for the appointment of Executive as Executive
Chairman of the Board of Directors upon the terms and conditions set forth in
this Agreement.

AGREEMENT

The parties, intending to be legally bound hereby and for good and valuable
consideration, the receipt and sufficiency of which are acknowledged, agree as
follows:

1. Termination as Chief Executive Officer.

1.1 Executive hereby resigns as Chief Executive Officer effective on October 30,
2006 (the “CEO Termination Date”).

1.2 In consideration of Executive’s release of claims and covenants set forth in
this Agreement, including but not limited to, Executive’s release of all claims
for compensation, personal injury, mental and emotional distress and attorneys’
fees, provided that Executive has not revoked this Agreement as set forth in
Section 13.7 and has complied with his obligations under this Agreement, and
without creating any precedent in the administration of its policies and
benefits, the Company agrees as follows:

(a) to pay Executive separation pay (the “Separation Pay”) in the gross amount
of five hundred forty three thousand ninety nine dollars ($543,099), less taxes
and other deductions required by law to be withheld, representing eighteen (18)
calendar months of Executive’s current base salary. The Company agrees to pay
Executive the Separation Pay (i) one-third in a lump sum on the Separation Pay
Commencement Date (as defined below), (ii) one-third in continuous normal
payroll periods during the six-month period (the “First Separation Pay Period”)
commencing on the first regular payroll date following the Separation Pay
Commencement Date, and one-third in continuous normal payroll periods during the
12-month period commencing on the first regular payroll date following the end
of the First Separation Pay Period. The “Separation Pay Commencement Date” shall
be the earliest to occur of: (x) April 30, 2007; (y) the termination of
Executive as Executive Chairman by either the Company or Executive upon 15 days
prior written notice to the other party; and (z) the date upon which there is a
change in the composition of the Board of Directors such that two or more Board
members who are in office on the date of this Agreement cease to be members of
the Board or two or more Board members are added to the Board of Directors;



--------------------------------------------------------------------------------



(b) to pay Executive in a lump sum on the Separation Pay Commencement Date the
amount of two hundred twenty thousand one hundred three dollars ($220,103), less
taxes and other deductions required by law to be withheld, representing an
amount equal to 1.5 times the average of Executive’s annual bonus earned over
the fiscal years ended June 30, 2004, 2005 and 2006;

(c) to provide Executive with the continued use of his Company-provided
automobile and repair expenses (or cash equal to the direct lease payments in
lieu thereof if the lease for such automobile has expired) for a period of
eighteen (18) months commencing on the date of Executive’s actual termination of
service to the Company as Executive Chairman, in accordance with Section 2.1
(the “Post Termination Benefits Period”);

(d) to pay Executive’s COBRA payment, on behalf of Executive, in order to
provide Executive with continuation of Executive’s then existing Company
medical, vision and dental benefits for himself during the Post-Termination
Benefits Period;

(e) on the date of actual termination of Executive’s service to the Company as
Executive Chairman, all of Executive’s outstanding and unvested options granted
under the Company’s 1995 Stock Option Plan, 2002 Non-Qualified Stock Option Plan
and 2004 Equity Incentive Plan (collectively, the “Plans”), and the agreements
thereunder, shall vest and become exercisable and will continue to be
exercisable for twelve (12) months. Exhibit A lists all of Executive’s
outstanding stock options as of the date of this Agreement, the Plans under
which they were granted and their dates of grant; and

(f) to pay Executive his accrued, unused Paid Time Off accumulated as of the CEO
Termination Date, less taxes and other withholdings required by law, which will
be included in Executive’s final paycheck on the CEO Termination Date, in
accordance with the Company’s policy; and

(g) to Executive’s continued use of Executive’s Company-provided laptop
computer.

1.3 All compensation and benefits to be paid or provided to Executive under ¶1.2
(a) – (g), inclusive, and under ¶4.1 of this Agreement are deemed by the parties
to be either “wages” or “fringe benefits or wage supplements” under the
provisions of the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1
et seq.

2

--------------------------------------------------------------------------------



2. Appointment as Executive Chairman.

2.1 The Company hereby appoints Executive to serve in the capacity of Executive
Chairman of the Board (the “Executive Chairman”) during the period (the
“Executive Chairman Term”) commencing on the CEO Termination Date until the
earlier of (i) such date as Executive is not elected by the stockholders of the
Company to serve as a member of the Board of Directors or (ii) the termination
of Executive as Executive Chairman by either the Company or Executive upon 15
days prior written notice to the other party (the “Separation Date”)

3. Duties and Responsibilities. During the Executive Chairman Term, Executive
shall serve as a full-time employee of the Company and shall preside over the
meetings of the Board of Directors and will provide such services as may be
reasonably requested by the Board relating to major corporate transactions and
strategic relationships involving the Company. Executive agrees that in such
position he will no longer be an executive officer of the Company. Executive
shall make available to the Company his full working time, attention and energy
to his duties and responsibilities as Executive Chairman.

4. Executive Chairman Compensation.

4.1 In consideration of Executive’s Service as Executive Chairman, during the
first six months of the Executive Chairman Term (or such shorter period in the
event that Executive’s service is terminated as provided in Section 2.1), and as
mutually agreed by the parties thereafter, the Company agrees:

(a) to pay Executive his current base salary as of the date of this Agreement,
less taxes and other deductions required by law to be withheld, payable at
regular pay intervals;

(b) to provide Executive with the continued use of his Company-provided
automobile including repair expenses (or cash equal to the direct lease payments
in lieu thereof if the lease for such automobile has expired);

(c) to provide Executive with all then existing Company benefits, including but
not limited to medical, vision and dental benefits, but excluding bonus and
other incentive plans, for himself; and

(d) to reimburse Executive for reasonable business expenses incurred by him in
connection with the performance of services requested by the Board of Directors
of the Company to be performed by him during the Executive Chairman Term upon
presentation of an itemized account of such expenses in accordance with the
Company’s policies.

4.2 The Company will provide Executive with separate notice of Executive’s right
to elect continued benefits coverage, if available after the period indicated
under Section 1.1(d), under the Consolidated Omnibus Budget Reconciliation Act
(COBRA) and the Employee Retirement Income Security Act (ERISA).

3

--------------------------------------------------------------------------------



5. General Release.

5.1 In consideration of the foregoing (including without limitation the promises
and payments as described in Sections 1 and 4 above, which are in excess of that
to which Executive would have otherwise been entitled upon termination of
employment, Executive hereby:

(a) Fully and forever releases, discharges, cancels, waives, and acquits for
Executive, his heirs, executors, administrators and assigns, the Company and any
and all of its related entities, affiliates, subsidiaries, corporate parent,
directors, agents, officers, owners, employees, attorneys, successors and
assigns (the “Company Released Parties”), of and from any and all rights,
claims, demands, causes of action, obligations, damages, penalties, fees, costs,
expenses, and liability of any nature whatsoever, including personal injury
claims, which Executive has, had or may have had against any of the Company
Released Parties, arising out of, or by reason of the termination of Executive’s
employment as CEO or any cause, matter, or thing whatsoever , arising from
events or actions occurring on or before the CEO Termination Date, WHETHER KNOWN
TO THE PARTIES AT THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT.

This FULL WAIVER OF ALL CLAIMS includes, without limitation, attorneys’ fees,
costs, any claims, demands, or causes of action arising out of, or relating in
any manner whatsoever to, the employment and/or cessation of that employment,
such as, BUT NOT LIMITED TO, any charge, claim, lawsuit or other proceeding
arising under the Older Worker’s Benefit Protection Act (OWBPA), the Age
Discrimination in Employment Act (ADEA), the Civil Rights Act of 1866 (Section
1981), Title VII as amended by the Civil Rights Act of 1991, the Americans with
Disabilities Act (ADA), the Labor Management Relations Act (LMRA), the National
Labor Relations Act (NLRA), ERISA, COBRA, the Fair Labor Standards Act (FLSA),
all as amended, as well as any claims arising under any other federal, state, or
local statutes and common law claims for wrongful termination, discrimination,
breach of contract or misrepresentation. Nothing contained in this Agreement,
however, shall constitute a release by Executive of any vested rights or
benefits to which Executive may otherwise be entitled and/or any claims for
workers’ compensation benefits.

Executive further agrees that, while the release above may not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (“EEOC”)
and/or participating in any such proceedings to challenge the knowing and
voluntary nature of this Agreement under the ADEA, Executive acknowledges that
he has not filed any such claims or commenced any action with an administrative
agency or court regarding any claims released in this Agreement;

(b) Waives all right, title and interest in any benefit plan of the Company and
waives and releases all claims based on or related to such benefit plans or
programs other than those rights, title and interest which are vested, or which
vest by virtue of this Agreement, or which are specifically provided to
Executive in this Agreement, or which arise or accrue after the CEO Termination
date solely as a result of the Company providing benefits to Executive in
accordance with Section 4.1(c); and

4

--------------------------------------------------------------------------------



(c) Refrains from engaging in any activity harmful to the Company, except to the
extent that Executive may engage in lawful activities competitive with the
business of the Company that do not violate any restrictive covenant between
Executive and the Company or makes any disparaging statements concerning the
Company, its affiliates, corporate parent, subsidiaries, officers, directors,
attorneys, agents, employees, successors or assigns, either publicly or
privately.

(d) Executes releases substantially in the form of the above release contained
in this Section 5.1 on the Separation Pay Commencement Date and the Separation
Date.

6. Company Release.

6.1 In consideration of the mutual promises made herein, the Company hereby
fully and forever releases, discharges, cancels, waives and acquits for the
Company, its successors and assigns, Executive of and from any and all rights,
claims, demands, causes of action, obligations, damages, penalties, fees, costs,
expenses, and liability of any nature whatsoever, which the Company has, had or
may have had against Executive, arising from events or actions in connection
with Executive’s employment with the Company as CEO, or termination thereof, or
performance of job duties in the course of employment with the Company as CEO or
the termination of Executive’s employment as CEO, WHETHER KNOWN TO THE PARTIES
AT THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT.

6.2 Notwithstanding anything contained herein to the contrary, the Company
agrees to defend and/or indemnify Executive and hold him harmless from any
claims made against him by a third party arising out of his activities as an
employee, officer or director of the Company, to the same extent as the Company
is, or may be obligated under its Certificate of Incorporation, to defend and/or
indemnify and hold harmless its employees, officers or directors of the Company
from any claims made against them by a third party arising out of their
activities as employees, officers or directors of the Company, or to the same
extent that the Company customarily has in the past. Nothing in this Agreement
shall release the Company or any of its insurance carriers from any such
undertaking or obligation.

6.3 The Company shall refrain, and shall use its best efforts to cause its
affiliates, subsidiaries, officers, directors, attorneys, agents, employees,
successors or assigns, from engaging in any intentional activity directed only
to Executive, and not to the Company’s employees in general, that is
deliberately harmful to Executive, except to the extent that the Company engages
in activities competitive with the business of Executive; or to make any
disparaging statements concerning Executive, either publicly or privately.

5

--------------------------------------------------------------------------------



7. Non-Competition. As a material inducement to the Company to enter into this
Agreement, for a period of eighteen months from and after the Separation Pay
Commencement Date, Executive shall not, other than for the Company, anywhere in
the Area, on his own behalf or in the service or on behalf of others: (i)
provide Thin Client Services (as defined below); or (ii) acquire or have an
ownership interest in (other than as a holder of less than one percent of the
outstanding securities of any entity whose voting securities are registered
under the Securities Act of 1933, as amended, or Section 12 of the Securities
Exchange Act of 1934, as amended), any business, person or entity that derives
revenues from or otherwise engages in the Thin Client Business; or (iii)
participate in, as an employee, officer, director, advisor, consultant, partner,
agent, independent contractor, joint venturer or in any other relationship
whatsoever, any business, person or entity that derives more than ten (10)
percent of its revenues from the Thin Client Business during the prior fiscal
year and subsequent interim quarterly periods, provided that Executive does not
participate in, as an employee, officer, director, advisor, consultant, partner,
agent, independent contractor, joint venturer or in any other capacity
whatsoever, the division or subsidiary engaged in the Thin Client Business, and,
provided further, that this exception shall not apply to either clause (i) or
(ii) of this Section 7.

7.1 For purposes of this Section 7, “Area” shall mean anywhere within any state
of the United States of America or any other country in which the Company or any
of its subsidiaries or affiliates, directly or indirectly, at any time during
the two-year period ending on the date hereof carried on or engaged in business
or otherwise designed, developed, manufactured, provided, sold, licensed or
distributed its products, services or solutions.

7.2 For purposes of this Section 7, “Thin Client Business” shall mean any
business, person or entity which is engaged in providing Thin Client Services.

7.3 For purposes of this Section 7, “Thin Client Services” shall mean designing,
developing, manufacturing, licensing, distributing and selling, directly or
indirectly, other than such services to the Company, any (i) thin client
software or devices using embedded operating systems plus web browsers, the X
Window, Tarantella, RDP or ICA protocols or their successors, or remotely
displaying graphical applications from Unix, Linux or Windows computers or from
the Internet or (ii) the design, development, license, marketing, distribution
or sale of software or other technology that enables booting of Windows
operating systems without local disk drives or other local media, or other forms
of software streaming that can assist in producing Windows operating system
images that can be accessed from a server or other device by heterogeneous
computer devices containing different hardware, or (iii) in addition to (i) and
(ii) above, any products which compete on a comparable technological basis with
Company’s products or technology in existence as of the Separation Pay
Commencement Date, including derivatives, modifications and improvements to such
products. Notwithstanding anything to the contrary in this Section 7.3, Thin
Client Services shall not include designing, developing, manufacturing,
licensing, distributing and selling, directly or indirectly, industry standard
personal computer (PC) products.

8. Agreement Not to Solicit Customers. As a material inducement to the Company
to enter into this Agreement, Executive agrees that during the term of his
employment and for a period of one (1) year thereafter, Executive shall not
either directly or indirectly, on his own behalf or in the service or on behalf
of others, solicit, divert, or appropriate, or attempt to solicit, divert, or
appropriate, to any Thin Client Business, any person or entity that was a
customer or client of the Company at any time during the 12-month period
preceding such solicitation.

6

--------------------------------------------------------------------------------



9. Agreement Not to Solicit Employees. As a material inducement to the Company
to enter into this Agreement, Executive agrees that during the term of
Executive’s employment and for a period of one (1) year thereafter, Executive
shall not, either directly or indirectly, on his own behalf or in the service or
on behalf of others, solicit, divert or hire away, or attempt to solicit,
divert, or hire away, to any other business, any person employed by the Company,
whether or not such employee is a full-time employee or a temporary employee of
the Company and whether or not such employment is pursuant to a written
agreement and whether or not such employment is for a determined period or is at
will.

10. Non-Disclosure. As a material inducement to the Company to enter into this
Agreement, until, and to the extent that, this Agreement is filed with the
Securities and Exchange Commission, Executive agrees to hold in the strictest
confidence the terms and conditions of this Agreement. Executive covenants and
agrees that Executive will not, either directly or through any other person,
agent or representative, discuss or disclose either publicly or privately, the
existence or content of this Agreement, except to accountants, attorneys, any
state tax department or the Internal Revenue Service, or any other state or
federal official in response to legitimate inquiry. Should Executive be required
by law to disclose any information made confidential by this Agreement,
Executive shall first provide at least ten (10) business days’ written notice to
Keith D. Schneck, at the address of the Company, 3200 Horizon Drive, King of
Prussia, PA, 19406, of Executive’s requirement to do so such that the Company
may take any steps it deems necessary to protect the confidentiality of this
information.

11. Return of Company Property. Executive acknowledges that all documents and
electronic information related to the business of the Company that Executive
acquired or generated during the period of Executive’s employment with the
Company, and all copies thereof, including but not limited to, handwritten
notes, memoranda, computer programs, software and electronic information, are
and shall be the property of the Company, and that all such property of the
Company shall be destroyed or returned to the Company on the Separation Date. By
execution of this Agreement, Executive agrees that all copies thereof will be
returned or destroyed. Executive shall delete all computer programs, software
and electronic information of the Company to the extent that it may have been
retained on any personal computer system, hard drives or computer disks. Except
to the extent this Agreement expressly provides otherwise, all Company-owned
property including laptop computers, cabinet keys, passwords, license keys,
back-up tapes, peripheral and other software and hardware, security and/or entry
cards, credit cards and any other property shall be returned to the Company on
the Separation Date.

7

--------------------------------------------------------------------------------



12. Confidential Information. Executive agrees that, during the term of his
employment, he has been provided access to Confidential Information and Trade
Secrets of the Company. Executive agrees that he will keep in the strictest of
confidence and shall not disclose or divulge to any third party, any
Confidential Information and Trade Secrets of the Company learned by Executive
and shall not use them for his own benefit or disclose them to anyone outside of
the Company, except at the Company’s express prior written consent. For purposes
of this Agreement “Confidential Information” shall mean information disclosed to
Executive or learned or made known to Executive as a consequence of or through
his employment by the Company and, not generally known in the industry in which
the Company is engaged, about the Company’s clients, customers, products,
processes, including, but not limited to, information relating to research,
development, source codes, object codes or other technology-based information or
products, inventions, manufacturing, purchasing, accounting, engineering,
marketing, merchandising and selling, as well as lists of actual or prospective
customers, customer contacts, pricing strategy, sources of suppliers and
materials, accounting records, operating and cost data or other Company
financial information, compilations of information, drawings, proposals, job
notes, reports, records and specifications, inventions, technology, patent
applications and/or any other proprietary information as may exist or be
developed from time to time by the Company or its affiliates. Confidential
Information shall not include any information which: (a) is or subsequently
becomes publicly available other than through breach of this Agreement by
Executive or (b) is furnished to a third party by the Company without
restrictions similar to the terms hereof on the third party’s right to use or
disclose it. For purposes of this Agreement, “Trade Secret” means the whole or
any portion or phase of any scientific or technical information, design,
process, formula, or improvement which is secret and is not generally available
to the public, and which gives one who uses it an advantage over competitors who
do not know of or use it.

Executive further agrees that all such Confidential Information and Trade
Secrets are the sole and exclusive property of the Company and that protection
of this Confidential Information and Trade Secrets are essential to the
protection of the Company’s goodwill and competitive position. Executive agrees
that all Confidential Information and Trade Secrets in any form, shall be
destroyed or returned to the Company on the Separation Date and further agrees
that all additional copies will have been destroyed. Executive shall also delete
all computer programs, software and electronic information of the Company to the
extent that it may have been retained on any personal computer systems, hard
drives or computer disks.

Executive acknowledges that, effective on the Separation Date, he will no longer
have the authority to and shall not access or attempt to access any Company
system including, but not limited to, dial-up connections, email or network
servers or systems, and/or any third-party hosted services. Executive further
agrees that he shall not, after the Separation Date, using any form of the
Company’s authentication contact or attempt to contact, himself or on any other
parties’ behalf, any Company vendor including, but not limited to, Citrix and
Microsoft, by telephone, website or by any other means.

13. Developments. The Company is the sole owner of all the developments,
including, but not limited to, business methods, computer programs, inventions,
trade secrets, discoveries, ideas, writings, concepts, formats, suggestions and
other intellectual property which Executive may have acquired, obtained,
developed or created in connection with Executive’s employment with the Company,
free and clear of any claims by Executive (or anyone claiming under Executive)
of any kind or character whatsoever. Executive shall, at the request of the
Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend its right, title and
interest in or to any such properties.

8

--------------------------------------------------------------------------------



14. Non-Interference with Third-Party Relationships. As a material inducement to
the Company to enter into this Agreement, Executive shall not, in addition to
the covenants contained in Sections 7, 8 and 9, intentionally interfere with, or
intentionally disrupt the relationship between the Company and any third party,
including without limitation, any customer, supplier, distributor or employee of
the Company, except to the extent that Executive may engage in lawful activities
competitive with the business of the Company that do not violate any restrictive
covenant between Executive and the Company.

15. Equitable Relief. Executive agrees that the breach of Sections 7, 8, 9, 10,
11, 12, 13 or 14 of this Agreement shall cause the Company to suffer irreparable
harm. In addition to all other remedies that the Company may have at law or in
equity for breach of this Agreement, the Company shall therefore have the right
to injunctive relief. The Company shall further have the right, in the event of
a willful breach of any of these paragraphs which is not cured by Executive upon
notice from the Company, to rescind this Agreement, including the right to
recover all monies paid to Executive pursuant to the terms set forth in Sections
1 and 4 of this Agreement, including but not limited to, that paid for damages
and/or separation.

16 Assistance. Executive covenants and agrees to constructively and actively
assist the Company, at the Company’s cost and if Executive is no longer an
employee of the Company, subject to Executive’s reasonable availability, at a
mutually agreed upon consulting fee, in any governmental or similar
investigation and to promptly notify the Company of any such investigation of
which Executive may become aware. This provision shall survive the termination
of this Agreement.

17. Executive Acknowledgements. By execution of this Agreement, Executive
acknowledgements that the following statements are true:

17.1 Executive has been given the opportunity to and has, in fact, read this
entire Agreement, and has had all questions regarding its meaning answered to
Executive’s satisfaction;

17.2 Executive has been advised to seek and has been given the full opportunity
to seek independent advice and/or counsel;

17.3 The payments and benefits that the Company has agreed to provide in
Sections 1 and 4 of this Agreement are, in whole or in part, payments and
benefits to which Executive would not be otherwise entitled in the absence of
this Agreement;

17.4 The content of this Agreement is written in plain language, is fully
understood, and it is also understood that it contains a FULL WAIVER OF ALL
CLAIMS;

9

--------------------------------------------------------------------------------



17.5 The FULL WAIVER OF ALL CLAIMS is given in return for valuable consideration
as provided under the terms of this Agreement, including but not limited to the
payments set forth in Sections 1 and 4 above;

17.6 This Agreement is knowingly and voluntarily entered into and no
representations have been made to induce or influence Executive’s execution of
this Agreement other than those contained herein;

17.7 Executive acknowledges having been given at least twenty-one (21) days to
consider the terms and conditions contained in this Agreement before signing and
acknowledges that he has seven (7) days following his execution of this
Agreement to revoke his agreement to this Agreement. Executive understands that
if he wishes to revoke this release, he must send the revocation in writing by
overnight mail to Keith D. Schneck, Executive Vice President and Chief Financial
Officer, 3200 Horizon Drive, King of Prussia, Pennsylvania 19406;

17.8 Executive has not heretofore assigned or transferred or purported to assign
or transfer to any person or entity any claim or portion thereof or interest
therein which is released, acquitted or discharged in this Agreement;

17.9 The Company is not obligated to provide to Executive any money or
consideration from the Company other than the money and consideration promised
in Sections 1 and 4 of this Agreement;

17.10 Executive acknowledges that he shall have a period of twelve (12) months
after the Separation Date in which to exercise his outstanding stock options in
the Company stock, all of which will be vested and exercisable as of the
Separation Date, and that after such twelve-month period, such stock options
shall terminate and shall no longer be exercisable by Executive.

17.11 Executive has not relied upon any advice whatsoever from the Company or
its attorneys as to the taxability, whether pursuant to federal, state or local
tax statutes, regulations or otherwise of the payments or considerations
promised hereunder and, except for those taxes which the Company is obligated to
pay, Executive is solely responsible and liable for any amount of tax
obligations arising from the payment of the sums specified in Sections 1 and 4
and all tax obligations, if any, will be paid in full by Executive. Executive
agrees to indemnify and hold the Company harmless from and against any and all
liabilities arising out of Executive’s failure to comply with this paragraph;

17.12 Executive acknowledges that, effective on the CEO Termination Date and the
Separation Date, except as specifically provided herein, Executive will not be
entitled to further participate in any benefits made available to employees of
the Company; and

17.13 Executive has no pending Workers Compensation claim(s) against the Company
and knows of no situations that might give rise to any such claim.

10

--------------------------------------------------------------------------------



17. Miscellaneous.

17.1 This Agreement shall be binding upon and inure to the benefit of the
Company’s successors and assigns. This Agreement shall not be assignable by
Executive, except that Executive may bequeath or transfer, whether by will or
intestacy, the right to receive the monetary consideration provided in Sections
1 and 4 hereof in the event of Executive’s death before such amounts have been
fully paid.

17.2 This Agreement shall be governed in all respects, whether as to validity,
construction, capacity, performance, or otherwise, by the laws of the
Commonwealth of Pennsylvania, and no action involving this Agreement may be
brought except in either the Court of Common Pleas of Montgomery County or the
United States District Court for the Eastern District of Pennsylvania.

17.3 If any provision of this Agreement, or the application thereof, is held to
be invalid, void or unenforceable for whatever reason, the remaining provisions
not so declared shall nevertheless continue in full force and effect without
being impaired in any manner whatsoever.

17.4 This Agreement shall be deemed drafted by the parties hereto. The language
of all parts of this Agreement shall be construed as a whole, according to their
fair meaning and any presumption or other principles that language herein is to
be construed against any party shall not apply.

17.5 This Agreement constitutes the sole and entire Agreement between the
parties hereto, and supersedes any and all understandings and agreements made
prior hereto except any prior agreements concerning confidentiality and/or
non-competition and non-solicitation, the obligations of which are expressly
confirmed by Executive. There are no collateral understandings, representations
or agreements other than those contained herein. It is understood and agreed
that the execution of this Agreement by the Company is not an admission of
liability on its part to Executive, and execution of this Agreement by Executive
is not an admission of liability on Executive’s part to the Company, but is a
settlement agreement to put to rest any claim of any kind whatsoever relating to
the employment of Executive by the Company and/or the cessation of that
employment.

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties have signed this Agreement on the
date indicated herein.

 

NEOWARE, INC.

 

 

By:


/s/ Keith D. Schneck

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Title:

Chief Financial Officer

 

 

 

Date:

October 30, 2006

 

 

 

 

I DECLARE THAT THE TERMS OF THIS AGREEMENT/RELEASE HAVE BEEN COMPLETELY READ,
THAT I HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY AND WAS ADVISED TO DO SO,
THAT THE TERMS OF THE LEGAL RELEASE ARE FULLY UNDERSTOOD AND ARE VOLUNTARILY
ACCEPTED KNOWING THAT I AM WAIVING LEGAL RIGHTS.

 

By:

/s/ Michael Kantrowitz

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Michael Kantrowitz

 

 

 

Date:

October 30, 2006

 

 

 

12

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT OF RIGHTS UNDER

OLDER WORKERS BENEFIT PROTECTION ACT

I, MICHAEL KANTROWITZ, acknowledge that I have read and understand the attached
Termination and Service Agreement (“Agreement”). I further understand that the
Agreement is revocable by me for a period of seven (7) days following execution
thereof, and that except for Recital C and Section 1.1 identifying the CEO
Termination Date, which are effective immediately, the Agreement shall not
become effective or enforceable until this seven-day revocation period has
ended.

I further acknowledge that, while the Agreement may not prevent me from filing a
charge with the Equal Employment Opportunity Commission (“EEOC”) to challenge
the knowing and voluntary nature of this Agreement, I have not filed any such
claims or commenced any action with an administrative agency or court regarding
any claims released in this Agreement.

I acknowledge that I have been encouraged to discuss the release language in the
Agreement with an attorney prior to executing the Agreement and that I have
thoroughly reviewed and understand the effect of the release. I further
acknowledge that I have been given twenty-one (21) days in which to consider the
Agreement and that, if I sign the Agreement before the end of the twenty-one
(21) day period, I am doing so freely, voluntarily and after having had full and
fair opportunity to consult with my retained counsel.

 

/s/ Michael Kantrowitz

 

Date: October 30, 2006



--------------------------------------------------------------------------------

 



Michael Kantrowitz

 

 

13

--------------------------------------------------------------------------------



Exhibit A

Outstanding Stock Options

 

Last
Name 

 

Plan
ID 

 

Grant
Date

 

Grant
Type

 

Grant
Price

 

Granted

 

Outstanding

 

Grant Expiration
Date

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kantrowitz

 

ISO2004

 

8/11/2005

 

Non-Qualified

 

$

11.15

 

41,032

 

41,032

 

8/11/2015

 

Kantrowitz

 

ISO2004

 

8/11/2005

 

Incentive

 

$

11.15

 

8,968

 

8,968

 

8/11/2015

 

Kantrowitz

 

ISO2004

 

12/1/2004

 

Non-Qualified

 

$

9.26

 

67,603

 

67,603

 

12/1/2014

 

Kantrowitz

 

ISO2004

 

12/1/2004

 

Incentive

 

$

9.26

 

32,397

 

32,397

 

12/1/2014

 

Kantrowitz

 

1995ISO

 

8/13/2003

 

Non-Qualified

 

$

16.41

 

50,000

 

50,000

 

8/12/2013

 

Kantrowitz

 

1995ISO

 

10/21/2002

 

Non-Qualified

 

$

14.55

 

6,873

 

6,873

 

10/20/2012

 

Kantrowitz

 

1995ISO

 

10/21/2002

 

Incentive

 

$

14.55

 

6,481

 

6,481

 

10/20/2012

 

Kantrowitz

 

NQ20020000

 

10/21/2002

 

Non-Qualified

 

$

14.55

 

86,646

 

86,646

 

10/21/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

300,000

 

 

 

14

--------------------------------------------------------------------------------